Exhibit 10.1

ADVISORY AGREEMENT

This ADVISORY AGREEMENT (this “Agreement”) is entered into as of April 1, 2012
(the “Effective Date”), by and between Contango Oil & Gas Company, a Delaware
corporation (“Contango”) and Juneau Exploration, L.P., a Texas limited
partnership (“JEX”). Contango and JEX may be referred to herein collectively as
the “Parties” or individually as a “Party”.

RECITALS

A. Contango is an independent oil and gas company whose core business is to
explore, develop, produce and acquire natural gas and oil properties onshore and
offshore in the Gulf of Mexico.

B. JEX is in the business of providing business, commercial and technical
expertise with respect to oil and gas exploration prospects, oil and gas
operations and the energy business.

C. JEX currently has six employees that JEX anticipates will provide advisory
services to Contango.

D. Contango and JEX desire to enter into this Agreement to set forth the terms
and conditions for JEX to provide advisory services to Contango in all phases of
Contango’s business operations.

E. Contango has historically paid to JEX, in addition to other consideration, a
$250,000 “prospect fee” for each oil and gas prospect generated by JEX and
payments made hereunder shall substitute for such “prospect fee”.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, Contango and JEX agree, as follows:

1. Advisory Services.

a. Subject to the terms and conditions set forth in this Agreement, JEX shall
perform in good faith such services as may be requested from time to time by the
Chairman of Contango, including, but not limited to, the services (the
“Services”) set forth in the Scope of Work attached hereto and incorporated
herein as Exhibit A (“Scope of Work”). JEX agrees to perform the Services on an
exclusive basis for Contango.

b. Contango may, from time to time, request changes in the Scope of Work. Any
changes to the Scope of Work must be mutually agreed upon between JEX and
Contango before they are incorporated in written amendments to Exhibit A of this
Agreement.

c. JEX shall commence the Services on the Effective Date and shall perform all
Services as required during the term of this Agreement.

2. Term of Agreement. This Agreement shall commence on the Effective Date and
shall remain in full force and effect for a term of two (2) years and each month
thereafter unless terminated upon ninety (90) days’ prior written notice by
either Party (the “Term”).



--------------------------------------------------------------------------------

3. Compensation. During the term of this Agreement and in consideration of the
Services performed by JEX hereunder, JEX shall be entitled to receive the
following compensation (“Compensation”):

a. Monthly fee of Sixteen Thousand Six Hundred and Sixty-Six Dollars ($166,666)
per month, which amount shall be pro-rated for partial months.

b. Success Fees as defined in Exhibit B attached hereto.

c. Overriding Royalty Interests, Carried Interests in oil and gas production and
Back-Ins in oil and gas prospects as described in Exhibit B attached hereto and
separately agreed from time to time in agreements supplementing this Agreement.

d. Reimbursement for geological and geophysical expenses, legal costs, and other
third party fees incurred by JEX as well as all other reasonable and necessary
expenses incurred by JEX in providing the Services (collectively, “Reimbursable
Expenses”).

4. Timing of Payments.

a. All Success Fees, Overriding Royalty Interests and Carried Interests shall be
payable as set forth on Exhibit B attached hereto or separate agreements
supplementing this Agreement.

b. Contango shall not withhold, nor shall Contango be obligated to withhold any,
taxes or deductions from payments made to JEX. JEX shall pay, and shall be
solely responsible for payment of any applicable taxes on payments made by
Contango to JEX for Services rendered under this Agreement.

5. Ownership of Work Product. All reports, documents or other written material
developed by JEX in the performance of this Agreement shall be and remain the
property of Contango without restriction, claim, lien or limitation upon its use
or dissemination by Contango.

6. Confidential Status; Disclosure of Information. All agreements, data,
reports, documents, materials or other information developed or received by JEX
or provided to JEX by or on behalf of Contango shall be deemed confidential and
shall not be disclosed by JEX without the prior written consent of Contango.
Contango shall grant such consent if disclosure is legally required by
applicable law.

7. Independent Contractor.

a. JEX is an independent contractor and shall have no power to bind Contango or
to incur any debt, obligation or liability on behalf of Contango. Contango shall
not have power to bind JEX or to incur any debt, obligation or liability on
behalf of JEX.

b. JEX shall pay all required taxes on amounts paid to JEX under this Agreement.

c. JEX shall fully comply with all applicable laws in rendering the Services.

 

2



--------------------------------------------------------------------------------

d. Contango is not and shall not be obligated to provide any employee benefits
to JEX.

8. Indemnification. To the fullest extent permitted by law, each of JEX and
Contango shall, at its sole respective cost and expense, defend, protect,
indemnify, and hold harmless the other Party and, as applicable, its respective
officers, attorneys, agents, employees, successors, and assigns (collectively,
“Indemnitees”) from and against any and all damages, costs, expenses,
liabilities, claims, demands, causes of action, proceedings, expenses,
judgments, penalties, liens, and losses of any nature whatsoever, including fees
of accountants, attorneys, expert witnesses, or other professionals and all
costs associated therewith (collectively, “Claims”), resulting from any
negligent act, error, omission or failure to act by the indemnifying Party
(“Indemnitor”) or, as applicable, its respective officers, agents, servants,
employees, subcontractors, material men, suppliers or their respective officers,
agents, servants or employees in connection with, resulting from, or related to
this Agreement or for failure to perform or negligent performance of any term,
provision, covenant, or condition of the Agreement, including this indemnity
provision. This indemnity provision is effective regardless of any prior,
concurrent, or subsequent passive negligence by Indemnitees and shall operate to
fully indemnify Indemnitees against any such negligence. This indemnity
provision shall survive the termination of the Agreement and is in addition to
any other rights or remedies which Indemnitees may have under the law or at
equity. Payment is not required as a condition precedent to an Indemnitee’s
right to recover under this indemnity provision, and an entry of judgment
against Indemnitor shall be conclusive in favor of the Indemnitee’s right to
recover under this indemnity provision. Indemnitor shall pay Indemnitees for any
attorneys’ fees and costs incurred in enforcing this indemnification provision.
This indemnity is effective without reference to the existence or applicability
of any insurance coverages which may have been required under this Agreement or
any additional insured endorsements which may extend to Indemnitees. This
indemnity provision shall survive the termination of this Agreement and is in
addition to any other rights or remedies which Indemnitees may have under the
law.

9. Limitations on Liability. Notwithstanding anything to the contrary, neither
Party shall be liable to the other Party for any punitive, incidental, special,
exemplary or consequential damages arising in connection with or with respect to
this Agreement.

10. Limits of JEX Responsibility. JEX assumes no responsibility other than to
render the Services described herein in good faith and shall not be responsible
for any action of Contango in following or declining to follow any advice or
recommendation of JEX. JEX, its partners, officers, employees and affiliates
will not be liable to Contango, its shareholders, or others, except by reason of
acts constituting bad faith, willful or wanton misconduct or gross negligence.
Contango recognizes that Mr. John B. Juneau in his capacity as a Director of
Contango pursuant to Section 17 and in his capacity as an executive for JEX may
from time to time result in a conflict of interest and Contango hereby waives
any prospective conflict of interest that may result from the dual positions.
Contango shall reimburse, indemnify and hold harmless JEX, its partners,
officers and employees and its affiliates for and from any and all expenses
(including reasonable attorneys’ fees), losses, damages, liabilities, demands,
charges and claims of any nature whatsoever in respect to or arising in
connection with any acts or omissions of JEX and its affiliates and any acts or
omissions of JEX undertaken in good faith and in accordance with the standard
set forth above.

 

3



--------------------------------------------------------------------------------

11. Mutual Cooperation.

a. Contango shall provide JEX with all pertinent data, documents and other
requested information as is reasonably available for the proper performance of
the Services by JEX.

b. In the event any claim or action is brought by a third party against Contango
relating to JEX’s performance in connection with this Agreement, JEX shall
render any assistance that Contango may reasonably request.

12. Notices.

Any notices, bills, invoices, or reports required by this Agreement shall be
deemed received on: (a) the day of delivery if delivered by hand or overnight
courier service during Contango’s and JEX’s regular business hours; or (b) on
the third (3rd) business day following deposit in the United States mail,
postage prepaid, to the addresses heretofore below, or to such other addresses
as the Parties may, from time to time, designate in writing.

If to Contango:

Contango Oil & Gas Company

3700 Buffalo Speedway, Suite 960

Houston, Texas 77098

Attention: Kenneth R. Peak

Phone: (713) 960-1901

Fax: (713) 960-1065

If to JEX:

Juneau Exploration L.P.

3700 Buffalo Speedway, Suite 925

Houston, Texas 77098

Attention: John B. Juneau

Phone: (713) 805-4086

Fax: (713) 524-8197

13. Governing Law. This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of Texas.

14. Dispute Resolution; Arbitration. In the event that there is any controversy,
claim or dispute between the Parties arising out of or related to this
Agreement, the Parties shall for a period of thirty (30) attempt in good faith
to negotiate a resolution. If the Parties are unable in such time period to
resolve the controversy, claim or dispute, either Party may, by written notice
to the other Party, request that the matter be submitted to arbitration under
and pursuant to the applicable commercial arbitration rules and procedures of
the American Arbitration Association. The arbitration shall be held in Houston,
Texas. The arbitrator(s) shall have no affiliation or relationship with either
Party or their counsel and, when feasible, shall have training or

 

4



--------------------------------------------------------------------------------

experience in the subject matter of the dispute. Any award or decision rendered
pursuant to such rules and procedures shall be final and binding on each of the
Parties hereto and their respective successors and assigns. Such decision or
award shall be in writing signed by the arbitrator(s) and shall state the
reasons upon which the decision or award is based. The arbitrator(s), in
deciding any dispute, controversy or claim arising under this Agreement as
provided in this Section 14, shall look to the substantive laws of the State of
Texas for the resolution of the dispute, controversy or claim. Judgment on any
decision or award pursuant hereto may be entered in any court having
jurisdiction thereof.

15. No Partnership or Joint Venture. Contango and JEX are not partners or joint
venturers with each other and neither the terms of this Advisory Agreement nor
the fact that Contango and JEX have joint interests in any one or more
investments shall be construed so as to make them partners or joint venturers or
impose any liability as such partners or joint venturers or impose any liability
as such on either of them.

16. Fidelity Bond. JEX shall not be required to obtain or maintain a fidelity
bond in connection with the performance of its services hereunder.

17. Board of Directors. During the Term, Contango agrees to nominate Mr. John B.
Juneau as a member of the Board of Directors of Contango and use its reasonable
commercial efforts to cause Mr. John B. Juneau to be elected to the Board of
Directors. Mr. John B. Juneau shall be compensated in the same or similar manner
as all other independent Directors of Contango and shall be subject to the same
or similar rights and obligations of all other independent Directors, including
inclusion in all insurance coverages that Contango may have for its officers and
directors while serving in the capacity as a Director of Contango.

18. Contaro Company Termination. Contango, as the sole shareholder of Contaro
Company, and JEX hereby terminate the Advisory Agreement dated as of the date
hereof.

19. JEX Interests. Nothing herein shall prevent JEX from (i) continuing to own a
membership interest in Republic Exploration, LLC, which may enter into
agreements from time to time with Contango and its affiliates, and (ii) enter
into agreements from time to time with Contango and its affiliates for oil and
gas exploration prospects where JEX, or its employees, may receive overriding
royalty interests and/or carried interests.

20. Further Assurances. Each of the Parties hereto shall do such further acts,
shall perform such further actions, and shall execute and deliver such
additional agreements and instruments as the other Party may reasonably require
to consummate, evidence or confirm the agreements and understandings contained
herein in the manner contemplated hereby.

21. No Assignment. JEX shall not assign or transfer any interest in this
Agreement nor the performance of any of JEX’s obligations hereunder, nor shall
it subcontract any of the Services or the Scope of Work without the prior
written consent of Contango.

 

5



--------------------------------------------------------------------------------

22. Time Is Of The Essence. Time is hereby expressly declared to be of the
essence of this Agreement and of each and every provision hereof; and each and
every provision hereof is hereby declared to be and made a material, essential
and necessary part of this Agreement.

23. Exhibits; Precedence. All documents referenced as exhibits in this Agreement
are hereby incorporated in this Agreement. In the event of any material
discrepancy between the express provisions of this Agreement and the provisions
of any document incorporated herein by reference, the provisions of this
Agreement shall prevail.

24. Entire Agreement and Amendments. This Agreement, and any other documents
incorporated herein by specific reference, represent the entire and integrated
agreement between JEX and Contango. This Agreement supercedes all prior oral or
written negotiations, representations or agreements. This Agreement may not be
amended, nor any provision or breach hereof waived, except in a writing signed
by the Parties which expressly refers to this Agreement.

25. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid under applicable law. If any
provision of this Agreement, is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect.

26. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

WHEREFORE, the Parties hereto have executed this Agreement as of the date first
above written.

 

CONTANGO OIL & GAS COMPANY By:   /s/ Kenneth R. Peak Name:   Kenneth R. Peak
Title:   Chairman & CEO

 

JUNEAU EXPLORATION, L.P. By:  

Juneau GP, LLC

its General Partner   By:   /s/ John B. Juneau   Name   John B. Juneau   Title:
  Manager



--------------------------------------------------------------------------------

Exhibit A

Scope of Work

(1) JEX will direct the operations of Contango and will provide advisory
services to all phases of the business of Contango, including oil and gas
exploration prospects, oil and gas operations and new energy ventures.

(2) John B. Juneau will serve on the Board of Directors of Contango and the
board of managers or board of directors of each subsidiary of Contango as may be
necessary or desirable, including the board of managers of Exaro Energy III, LLC
so long as Contaro Company holds a membership interest in Exaro Energy III, LLC.



--------------------------------------------------------------------------------

Exhibit B

Success Fees

JEX shall be entitled to receive a fee equal to one percent (1%) of the cash
profit earned by Contaro Company. Cash Profit is defined as the amount of cash
received by Contango as a result of its investment in Contaro Company, less the
cash invested by Contango as a result of its investment in Contaro Company.

Overriding Royalty Interests

JEX may receive, or the employees of JEX may receive, an overriding royalty
interest in oil and gas exploration prospects generated by JEX as Contango and
JEX may agree from time to time.

Carried Interests

JEX may receive, or employees of JEX may receive, a carried interest in oil and
gas exploration prospects generated by JEX as Contango and JEX may agree from
time to time.

Back-Ins

JEX may receive, or employees of JEX may receive, at a certain point in the
development process, an election to increase its interest in oil and gas
exploration prospects by an additional working interest, free and clear of all
costs and expenses attributable prior to such election.